--------------------------------------------------------------------------------

Exhibit 10.3
 
EXECUTION
 
 
SECOND AMENDMENT
TO
ASSET PURCHASE AGREEMENT
 
This Second Amendment, dated as of December 21, 2012, to that certain Asset
Purchase Agreement, dated as of December 15, 2010, as amended (this “Second
Amendment”), is entered into by and among Aceto Corporation, a New York
corporation (“Aceto”), Rising Pharmaceuticals Inc., a Delaware corporation
(formerly known as Sun Acquisition Corp., a Delaware corporation)(“Purchaser”),
Pearl Ventures Inc., a New Jersey corporation (formerly known as Rising
Pharmaceuticals, Inc., a New Jersey corporation)(“Seller”), Ronald Gold (“Gold”)
and David B. Rosen (“Rosen”).
 
WITNESSETH
 
WHEREAS, Purchaser, Seller, Aceto, Gold and Rosen executed and delivered that
certain Asset Purchase Agreement, dated as of December 15, 2010, as amended by
that certain First Amendment to Asset Purchase Agreement, dated as of December
31, 2010, regarding the purchase of certain assets of Seller by Purchaser (the
“Purchase Agreement”).
 
WHEREAS, Purchaser, Seller, Aceto, Gold and Rosen desire to execute and deliver
a modification to the Purchase Agreement upon the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Purchaser, Seller, Aceto, Gold and Rosen hereby agree
as follows:
 
1.          Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Purchase Agreement.
 
2.          Section 2.3.5(a)(i) of the Purchase Agreement is hereby amended by
deleting therefrom the language:
 
“Seller shall be paid, in cash, Eight Million ($8,000,000) Dollars (the “Minimum
Contingent Consideration”) in annual installments of (i) One Million Five
Hundred Thousand (1,500,000) Dollars not later than fifty-six (56) days
following each of the first three anniversaries on the Closing Date and (ii)
Three Million Five hundred Thousand Dollars not later than fifty-six (56) days
following the fourth (4th) anniversary of the Closing Date.”
 
and substituting in its place the following language:
 
“Seller shall be paid, in cash, Seven Million Nine Hundred and Seventy Thousand
Dollars ($7,970,000)(the “Minimum Contingent Consideration”) in annual
installments as follows: (i) One Million Five Hundred Thousand Dollars
($1,500,000) not later than fifty-six (56) days following the first (1st)
anniversary of the Closing Date; (ii) One Million Four Hundred and Seventy
Thousand Dollars ($1,470,000) on or before December 31, 2012; (iii) One Million
Five Hundred Thousand Dollars ($1,500,000) not later than fifty-six (56) days
following the third (3rd) anniversary of the Closing Date; and (iv) Three
Million Five Hundred Thousand Dollars ($3,500,000) not later than fifty-six (56)
days following the fourth (4th) anniversary of the Closing Date.”
 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTION
 
3.          Notwithstanding anything herein and in the Purchase Agreement to the
contrary, Purchaser, Seller, Aceto, Gold and Rosen each hereby agrees that each
party’s execution and delivery of this Second Amendment shall not in any manner
waive or impair any party’s actions and causes of action, claims, demands,
liabilities, obligations, damages and expenses of any and every character, now
existing or hereafter arising, known or unknown, matured or unmatured, accrued
or not accrued, foreseen or not foreseen, direct and/or indirect, at law or in
equity, of any kind or nature whatsoever, for or because of any matter or things
done, omitted or suffered to be done by any party in respect of such party’s
performance under the Purchase Agreement or otherwise claimed or alleged by any
party in respect of such party’s performance under the Purchase Agreement.
 
4.          This Second Amendment may not be changed, modified or terminated
except by an instrument executed by all of the parties hereto.
 
5.          The failure of Purchaser, Seller, Aceto, Gold or Rosen at any time
or times to require strict performance of any provision of the Purchase
Agreement, as amended hereby, shall in no manner affect the right of such party
at a later time to enforce the same. No waiver by any party of any failure or
refusal to comply with the other parties’ obligations under the Purchase
Agreement, as amended hereby, shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.
 
6.          Except as otherwise provided for in this Second Amendment,
Purchaser, Seller, Aceto, Gold and Rosen hereby acknowledge that the Purchase
Agreement, remains in full force and effect.
 
7.          This Second Amendment shall be governed by, interpreted under and
construed and enforced in accordance with, the laws of the State of New York.
 
8.          This Second Amendment may be executed in counterparts, it being
understood that all such counterparts, taken together, shall constitute one and
the same agreement. Signatures hereon which are transmitted by fax or in
portable document format or other electronic means shall be deemed original
signatures.
 
9.          For the avoidance of doubt, this Second Amendment is deemed to be
part of the Purchase Agreement for purposes of Section 13.5 thereof.
 
(Intentionally left blank, signature page to follow)
 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION
 
IN WITNESS WHEREOF, each party hereto has duly executed this Second Amendment to
Asset Purchase Agreement as of the date first above written.
 

 
RISING PHARMACEUTICALS
INC. (F/K/A SUN ACQUISITION CORP.)
         
 
By:
               Albert L. Eilender              Chief Executive Officer          
 
ACETO CORPORATAION
            By:                 Albert L. Eilender              Chief Executive
Officer             PEARL VENTURES INC. (F/K/A/ RISING PHARMACEUTICALS, INC.)  
          By:  /s/ Ronald Gold              Ronald Gold      
       President & CEO
            /s/ Ronald Gold     Ronald Gold, Individually           /s/ David B.
Rosen     David B. Rosen, Individually  

 
 